Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen Danner on 9/22/2021.

On The Claims:
Please amend claim 1, claim 3, claim 5, claim 14, claim 15 and claim 17 as follows. 

Please rewrite claim 1 and claim 14 as follows: 

1. 	(currently amended) A sensor device configured to connect to a wireless local network and measure a local environmental condition, the sensor device comprising:
            a sensor configured to measure the local environmental condition;
            a memory;
            a wireless network interface controller; and
            a hardware processor that, when executing computer executable instructions stored in the memory, is programmed to:

            maintain the low power mode until first wake command is received from a remote server, wherein the sensor, the memory, and the hardware processor are configured to be transitioned from the low power mode to the active mode;
            receive the first wake command from the remote server, wherein, in the active mode, the sensor measures the local environmental condition to collect a first data point and writes the first data point within a first dataset recorded in the memory;
            receive a low power command, wherein the sensor, the memory, and the hardware processor transition from the active mode to the low power mode after collecting the first data point;
            receive a second wake command from the remote server, wherein the second wake command is triggered upon elapse of an acquisition time interval, wherein  the acquisition time interval governs the time between each data acquisition cycle, wherein, in the active mode, the wireless network interface controller is in data communication with the remote server;
            determine a transmit time by the hardware processor based on the acquisition time interval, the transmit time determined by an elapsed time since an immediately prior transmission of data to the remote server;
            determine if the transmit time exceeds a transmit time interval by the hardware processor;
            if the transmit time exceeds the transmit time interval, transmit the first dataset to the remote server;
subsequent to transmitting the first dataset to the remote server, receive a second low power command; and 
            transition to the low power mode after receiving the second low power command.

14. (currently amended) A method for lowering power consumption in a sensor device, the method comprising the steps of:
            providing the sensor device comprising a sensor, a battery power source, a wireless network interface controller, a memory, and a hardware processor;
            maintaining a connection between the wireless network interface controller and a wireless local network in both a low power mode and an active mode;
            maintaining the low power mode until first wake command is received, wherein the sensor, the memory, and the hardware processor are configured to be transitioned from the low power mode to the active mode upon receipt of the wake command;
            receiving the first wake command from a remote server; 
            transitioning to the active mode;
            performing a first data acquisition cycle, the first data acquisition cycle comprising the steps of:
            measuring, by the sensor, a local environmental condition to collect a first data point; and
            writing, to the memory, the first data point within a first dataset, the first data point associated with a first measurement of the local environmental condition; 

            receiving a second wake command from the remote server wherein the second wake command is triggered upon elapse of an acquisition time interval, wherein  the acquisition time interval governs the time between each data acquisition cycle;
            transitioning to the active mode, wherein in the active mode, the wireless network interface controller is in data communication with the remote server;
determining a transmit time by the hardware processor based on the acquisition time interval, the transmit time determined by an elapsed time since an immediately prior transmission of data to the remote server; 
            determining that [[if]] the transmit time exceeds a transmit time interval by the hardware processor;
            responsive to determining that [[if]] the transmit time exceeds the transmit time interval, transmitting the first dataset to the remote server; 
            subsequent to transmitting the first dataset to the remote server, receiving the second low power command; and 
            transitioning to low power mode after receiving the second low power command.

Please amend claim 3, claim 5, claim 15 and claim 17 as follows:

Claim 3, Line 1: change “a” to –the—before “first data point is collected”


Claim 5, Line 3: Change “a” with –the—before “transmit time interval, the transmit”

Claim 15, Line 2: Change “a” with –the—before “second wake command”

Claim 15, Line 8: Insert –the—before “first data point associated with”

Claim 15, Line 9: Change “a” to –the—before “first measurement of the local environmental”

Claim 15, Line 13: Change “an” to –the—before “acquisition time interval and a”

Claim 17, Line 2: Change “a” to –the—before “transmit time interval, the”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186